Citation Nr: 0708785	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 



ISSUES

1.  Entitlement to a compensable evaluation for a 
postoperative left inguinal hernia.

2.  Entitlement to service connection for essential 
hypertension, to include as secondary to service-connected 
postoperative left inguinal hernia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the Board has received VA treatment records 
dated from November 1972 to February 1973 as well as an 
August 2004 VA examination report.  Although the veteran did 
not submit a waiver of the RO's initial consideration of the 
evidence, the Board notes that the treatment records 
pertinent to his hernia are duplicative of records already 
considered by the RO.  In addition, the August 2004 VA 
examination was conducted in connection with a separate claim 
for service connection for a recurrent fungal infection by 
the surgery site of the left inguinal hernia.  That issue is 
not currently before the Board.   Therefore, the Board will 
proceed with a decision on the issue of entitlement to an 
increased evaluation for postoperative left inguinal hernia.  

The issue of entitlement to service connection for 
hypertension will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.   The veteran has not been shown to have a postoperative 
recurrent inguinal hernia that is readily reducible and well 
supported by truss or belt.  
CONCLUSION OF LAW

The criteria for a compensable evaluation for postoperative 
left inguinal hernia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.114, Diagnostic Code 7338 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
November 2002 in connection with his claim for an increased 
evaluation, prior to the initial decision on the claim in 
January 2003, as well as in February 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the February 2006 letter stated 
that, "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
Additionally, the December 2003 statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  In fact, the SOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected hernia, namely Diagnostic Code 
7338.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2002 and February 
2006 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2002 and February 2006 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The November 2002 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the November 2002 and February 2006 
letters informed the veteran that it was his responsibility 
to ensure that that VA received all requested records that 
are not in the possession of a Federal department or agency.   

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the rating decisions and SOC of the reasons 
for the denial of his claim and, in so doing, informed him of 
the evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to an increased evaluation for his postoperative 
left inguinal hernia, and thus, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The veteran was also afforded a 
VA examination in January 2003.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a noncompensable evaluation 
for his postoperative left inguinal hernia pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7338.  Under that 
diagnostic code, a noncompensable evaluation is assigned for 
a small, reducible inguinal hernia, or without true hernia 
protrusion.  A noncompensable evaluation is also contemplated 
when the inguinal hernia is not operated, but remediable.  A 
10 percent disability evaluation is warranted when the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
left inguinal hernia.  The medical evidence of record does 
not show the veteran to have a postoperative recurrent 
inguinal hernia that is readily reducible and well supported 
by a truss or belt.  In fact, the January 2003 VA examiner 
indicated that there was no right or left inguinal hernia at 
that time.  Moreover, there is no evidence of a recurrent 
inguinal hernia documented in the veteran's current treatment 
records.  As such, the veteran has not met the criteria for a 
10 percent disability evaluation.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for his 
postoperative left inguinal hernia.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected hernia 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

A compensable evaluation for postoperative left inguinal 
hernia is denied.


REMAND

Reason for Remand:  To obtain a medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  In addition, VA 
must inform the claimant about the information and evidence 
that VA will seek to provide and inform him about the 
information and evidence he is expected to provide.  In 
addition, the duty to assist the claimant includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

In this case, the Board notes that the veteran was notified 
in the December 2002 VCAA letter that he "may" submit 
medical evidence from his own doctor discussing the 
relationship between his claimed condition and the 
service-connected condition, and he was also notified in the 
same letter that VA would get a medical opinion if it decided 
it was necessary to decide the claim.  The letter did not 
clearly state that it was the veteran, and not VA, who was to 
provide evidence of relationship between the two conditions.  
The veteran has not been afforded a VA examination in 
connection with his claim for service connection for 
hypertension.  The veteran has claimed that he currently has 
essential hypertension that is related to his postoperative 
left inguinal hernia.  The Board notes that the veteran is 
service-connected for the hernia and that he does have a 
current diagnosis of hypertension.  However, the evidence of 
record does not include a medical opinion based on a complete 
review of the medical evidence addressing whether the veteran 
currently has hypertension that is related to his military 
service or to a service-connected disability.  In the January 
2003 rating decision, the RO denied the claim because there 
was no medical evidence addressing such a relationship, if 
any.  Therefore, the Board finds that a VA examination and 
medical opinion are necessary for the purpose of determining 
the nature and etiology of any hypertension that may be 
present.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  As the claim is already being remanded, an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date should 
also be included.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for 
hypertension.  The letter should include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any 
hypertension that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment as to 
whether it is at least as likely as 
not that that the veteran's current 
hypertension is either caused by or 
permanently aggravated by his 
service-connected hernia.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and against 
a certain conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


